Citation Nr: 0107769	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  99-21 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right upper extremity 
disability, claimed to be the result of a service connected 
left upper extremity disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse






INTRODUCTION

The veteran had active military service from January 1965 to 
January 1968.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.  The present case arises from a 
February 1999 rating action, with which the veteran disagreed 
in August 1999.  A statement of the case was issued in 
September 1999, and the veteran perfected his appeal in 
October 1999, upon the receipt at the RO of a VA Form 9 
(Appeal to Board of Veterans' Appeals).  Pursuant to the 
veteran's request, a hearing at which he and his wife 
testified was conducted by the undersigned in January 2001 in 
Washington, DC.  Thereafter, a transcript of that hearing was 
associated with the file, and the case is now ready for 
review.  

In addition to the foregoing, it is observed that in a 
statement from the veteran dated in September 1999 and at the 
hearing before the undersigned, the veteran raised the claims 
of entitlement to an increased rating for post traumatic 
stress disorder (PTSD) and to an earlier effective date for 
service connection for PTSD.  These matters have not been 
developed on appeal and as such, they are not properly before 
the Board at this time.  Therefore, they are referred to the 
RO for appropriate action. 


REMAND

The veteran in this case is service connected for the 
residuals of a left forearm and wrist gunshot wound, (among 
other things), which is evaluated as 40 percent disabling.  
The veteran essentially contends that this left arm 
disability has caused him to over use his right arm, 
resulting in disability to the right arm which he believes 
should be service connected.  

Under applicable criteria, disability which is proximately 
due to or the result of a service connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310 (2000).  Thus, 
if the evidence were to show the onset of a right arm 
disability that was due to the veteran's service connected 
left arm disability, he would be entitled to service 
connection benefits for that right arm disability.  In this 
regard, the veteran has submitted evidence reflecting the 
presence of right arm impairment.  These records, which are 
from a private physician, show that the veteran has right 
shoulder impingement syndrome and an avulsion of the right 
elbow biceps tendon.  The evidence does not presently 
contain, however, any medical opinion specifically linking 
the onset of the veteran's right arm and shoulder 
disabilities to his service connected left arm impairment, 
and therefore, the RO denied the veteran's claim as not well 
grounded.   

Since the decision to deny the veteran's claim was entered, a 
new law was enacted, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and superceded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  Moreover, this change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Since the veteran's claim was obviously filed before the date 
of enactment of the new law and it is not final, its terms 
apply to him.  Further, with respect to VA obligations 
concerning the duty to assist claimants under this new law, 
the Board observes that this duty includes obtaining a 
medical examination or opinion if the evidence (lay or 
medical) shows the presence of current disability and 
indicates the disability may be associated with service.  (In 
this case, that association would be through an already 
service connected disability).  As described above, the 
evidence shows that the veteran currently has disabilities 
affecting his right upper extremity.  Moreover, his 
contention that these are related to over use made necessary 
by his service connected and 40 percent disabled left arm and 
wrist disability is by no means improbable.  Therefore, the 
requirements of this new law make it necessary to return the 
case to the RO to obtain an opinion regarding the 
relationship between the veteran's service connected left arm 
disability and the disabilities affecting his right upper 
extremity.  (This new law also contains various notification 
requirements that must be satisfied, and a Remand of this 
case will also give the RO the opportunity to ensure this has 
been accomplished.) 

Although the delay occasioned by this Remand is regrettable, 
in view of the foregoing, this case is being returned to the 
RO for the following action:  

1.  The RO should contact the veteran and ask him 
to identify the places at which he has received 
treatment for his right upper extremity since 1999.  
After obtaining any appropriate authorization, the 
RO should attempt to obtain and associate with the 
claims file, copies of the records the veteran has 
identified.  

2. Next, the veteran should be scheduled for an 
examination of his right upper extremity and 
shoulder.  The purpose of this examination is to 
identify the nature of any right upper extremity 
and shoulder disorder present, and to ascertain its 
etiology.  In this regard, the examiner should be 
provided the veteran's entire claims file for 
review before the examination is conducted, and a 
notation that this review took place should be 
included in any report provided.  In addition, the 
physician should include in the report, the 
veteran's pertinent complaints, the clinical 
findings obtained during the examination, and the 
pertinent diagnoses.  In the event current 
disability is diagnosed, the examiner should 
specifically provide an opinion, based on a review 
of the evidence, as to whether any such disability 
is likely, unlikely, or at least as likely as not 
to have been caused by the veteran's service 
connected left arm and wrist disability, (as for 
example by making it necessary to over use the 
right upper extremity).  A complete rationale for 
the opinions offered should be set forth in the 
report provided, together with citation to any 
pertinent medical or other supporting records.

3.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete appropriate corrective action should be 
taken.

4.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 
have been fully carried out.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to any pertinent formal or informal guidance 
that is provided by the Department, including, 
among others things, Fast Letters, final 
regulations and General Counsel precedent opinions.  
Any binding and pertinent court decisions that are 
subsequently issued also should be considered.

5.  After all development is complete, the RO 
should review the evidence in its entirety, and 
enter its determination was to whether service 
connection for a right upper extremity disability 
is warranted.  If the benefit sought continues to 
be denied, the veteran and his representative 
should be provided a supplemental statement of the 
case, which must contain notice of all relevant 
actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and 
regulations considered pertinent.  After a 
reasonable period of time in which to respond has 
been provided, the case should be returned to the 
Board for further review. 

Although no further action by the veteran is necessary unless 
he is otherwise informed, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


